IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROYLE KIPP,                         NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4239

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 17, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Royle J. Kipp, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Franklin Vitale, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS and WINSOR, JJ., CONCUR.